Citation Nr: 1723085	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a February 2014 videoconference hearing before the undersigned Veterans Law Judge.  The record contains a transcript of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested an updated VA examination to assess his current level of hearing loss.  See April 2017 Appellate Brief.  In addition to the Veteran's allegations, the record contains the results of a July 2015 private audiological evaluation which suggest worsening of the Veteran's hearing.  However, the private examination is inadequate for rating purposes as it does not have speech recognition scores obtained using the Maryland CNC word list.  38 C.F.R. § 4.85(a).  Given the indications of worsening since the last VA examination and the lack of adequate evidence of record to rate the condition at this time, the Board will remand the matter for an update VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent, outstanding clinical records, including any such records from the VA Medical Center in Muskogee, Oklahoma from January 2013 to the present.

2.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a medical examination to assess the severity of his bilateral hearing loss.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


